Gamble, Judge,
delivered the opinion of the court.
1. The only question which is presented for our consideration in this case, is, whether a lien upon a steamboat, arising upon an open running account, continues, for the purpose of being enforced by action against the boat, for the period of six months from the date of the last item. In the case of Austin v. Stine, 9 Mo. Rep. 558, it was held that the lien, under the act giving liens to mechanics and others upon buildings, might be filed within six months from the time the last item of lumber *258mentioned in a running account was furnished, and that the demand accrued from the date of that last item. In the case of Beehler v. Steamboat Mary Blane, 12 Mo. Rep. 477, the same construction was given to the act concerning boats and vessels. In the present case, the running account of the claimants, Carson, Brookes & Co., shows several of the last items to be within the time of six months, before the claim was presented for allowance, and under the previous decisions of this court,, the whole account proved by the claimant should have been allowed. The judgment is, with the concurrence of the other Judges, reversed and the cause remanded.